COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 ELYSA FENENBOCK AND                                               No. 08-19-00093-CV
 LAUREN FENENBOCK,                                §
                                                                      Appeal from the
                              Appellants,         §
                                                            County Court at Law Number Five
                    v.                            §
                                                                 of El Paso County, Texas
 W. SILVER RECYCLING, INC.,                       §
                                                                   (TC# 2017DCV0825)
                                Appellee.         §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, all costs, both in this Court and the court below.

See TEX.R.APP.P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF FEBRUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.